Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of the Federal Agricultural Mortgage Corporation (the “Corporation”) for the quarterly period endedJune 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, HenryD. Edelman, Chief Executive Officer of the Corporation, and NancyE. Corsiglia, Chief Financial Officer of the Corporation, each hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to his or her knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. /s/ Henry D. Edelman Henry D. Edelman Chief Executive Officer /s/ Nancy E. Corsiglia Nancy E. Corsiglia Chief Financial Officer Date: August 9, 2007
